           Case 1:20-cv-07260-JMF Document 18 Filed 12/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GIANNIS ANTETOKOUNMPO,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-7260 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
DEANNE DEBACA FINNEY,                                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On October 19, 2020, the Court ordered Plaintiff to file any motion for default judgment,
in accordance with the Court’s Individual Rules and Practices for Civil Cases, no later than
November 2, 2020. See ECF No. 13. Paragraph 3(J) of those Rules and Practices provides that
“[a] plaintiff seeking a default judgment should not proceed by order to show case.” Despite the
Court’s Order and Rules and Practices, Plaintiff filed a proposed order to show cause — not a
motion — along with other papers. See ECF Nos. 15-17. Further, Plaintiff did not file any proof
that he served on Defendant the papers that he filed.

       No later than December 10, 2020, Plaintiff shall file an actual motion in accordance with
the Court’s Individual Rules and Practices. Additionally, Plaintiff is instructed to serve
Defendant with that motion — along with a copy of this Order — via overnight courier and file
proof of service by December 14, 2020.

        Defendant shall file any opposition to the motion for default judgment no later than
December 21, 2020. Further, the conference — currently scheduled for December 15, 2020 —
is hereby ADJOURNED to January 13, 2021 at 4:00 p.m. At that time, Defendant shall appear
and show cause before this Court as to why an order granting a default judgment against
Defendant should not be issued. In the event that Defendant appears or opposes the motion for
default judgment prior to that date, the parties shall prepare to treat the conference as the initial
pretrial conference. That is, if Defendant appears, opposes the motion, or seeks a nunc pro tunc
extension of time to respond to the complaint, then the parties — including Defendant — shall
follow the pre-conference procedures specified in the Court’s Order of September 10, 2020,
including by submitting a joint letter addressing certain topics and a proposed case management
plan no later than the Thursday prior to the conference. See ECF No. 7.

        SO ORDERED.

Dated: December 8, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
